Exhibit 14 Joint Filing Agreement The undersigned acknowledge and agree that the foregoing amendment to the statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to such statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.This agreement may be included as an exhibit to such joint filing. Dated: December 8, 2010 MACANDREWS & FORBES HOLDINGS INC. By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman SGMS ACQUISITION CORPORATION By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman SGMS ACQUISITION TWO CORPORATION By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman
